Pee Cubiam,
This was an action of trespass for the refusal to redeliver certain dies and cuts placed in defendant’s possession by the plaintiffs for the purpose of printing post cards for the latter, the defendant being a printing company. There was no evidence from which the jury could find that there was a special agreement between the plaintiffs and the defendant whereby the latter was to have the right to retain the dies and cuts until the bill for printing the post cards was paid. Therefore, the sole defense to the action, if there was any, was that the law gave the defendant a lien until the debt was paid. The doctrine as to tradesman’s or artisan’s lien was thus stated in Mathias v. Sellers, 86 Pa. 486, which is in accordance with what had been previously declared by Gibson, C. J., in M’Intyre v. Carver, 2 W. & S. 392: “It has long been a settled rule of the common law, that goods deposited with a tradesman or artisan for manufacture or repair, are subject for the work done on them to a specific lien. Thus, a tailor who has made a suit of garments out of the cloth delivered to him, is not bound to deliver the suit to his employer until he is paid for his services. Neither is a ship carpenter bound to restore the ship which he has repaired; nor a jeweler the gem which he has set, or the seal which he has engraved; nor an agister the horse which he has taken on hire, until their respective compensations are paid: Story on Bailments, sec. 440, and the cases there cited. Though the right of hen probably originated in those cases in which there was an obligation, arising out of the public employment, to receive the goods, it is not now confined to that class of persons. A particular lien is given by the common law to anyone who takes property in the way of his trade or occupation, to bestow labor and expense upon it.” Under the modern cases it is not essential to the lien that the work or expense bestowed on the bailed article has rendered it intrinsically more valuable; indeed, it was stated in Hoover v. Epler, 52 Pa. 522, “that the lien *619results from the labor and skill, and not from the improved condition of the thing bailed.” But no case that has been brought to our attention has gone so far in advancing the doctrine (which it is said is to be favored) as to abolish the distinction between labor, skill, or expense bestowed on the bailed article, and the bailment of an article for use in manufacturing something else. That distinction prevents the application of the rule to this case, for, as Judge Kennedy in speaking of the dies and cuts tersely says: “The goods were simply tools, with which the work was done, not on which the work was done.”
The judgment is affirmed.